United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Clayton, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1102
Issued: January 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 23, 2012 appellant filed a timely appeal from the March 14, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied disability
compensation for particular dates and which denied an additional attendant allowance. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly denied compensation for 864 hours of
claimed disability for work; and (2) whether OWCP abused its discretion in denying an
additional attendant allowance.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 3, 1987 appellant, a 46-year-old supervisory internal revenue agent,
sustained a traumatic injury in the performance of duty when he slipped and fell. OWCP
ultimately accepted his claim for left shoulder pain, bilateral rotator cuff sprain, a closed fracture
of the ulnar oleocranon process, and a closed fracture of the middle or proximal phalanx of the
left fifth digit.
In 1988 appellant underwent left shoulder surgery. OWCP paid an attendant allowance
from October 1988 through February 1989.2 Appellant received a schedule award for a 43
percent impairment of his left upper extremity.3
In 1998 appellant underwent right shoulder surgery. OWCP paid an attendant allowance
from January 1998 to May 1998. Appellant received a schedule award for a 27 percent
impairment of his right upper extremity.4
Appellant claimed compensation for leave buyback from 1988 to 1998. He also claimed
an attendant allowance for his wife’s services beginning in April 2003. When OWCP explained
that an attendant allowance was not payable for his wife’s services after regulations were revised
in January 1999, but that an allowance paid prior to that time would continue to be paid until the
need for the attendant ceased, appellant claimed the attendant allowance beginning in June 1998,
attempting to extend the period of attendance previously authorized. OWCP later reviewed its
bill-payment database and found that appellant had filed for an attendant allowance from
July 1992 through May 2010 in the amount of $327,850.00.
OWCP reviewed appellant’s record and matched the dates of leave buyback claimed
against file documents and billing and compensation payments. Of the 1,853 hours claimed, it
was able to confirm 984 payable and 869 not payable. On July 28, 2011 OWCP notified
appellant that it had approved his leave buyback claim in part. It gave him 30 days to provide
information to support disability for the dates not approved.
On September 12, 2011 OWCP notified appellant that the documentation received to date
was insufficient to support his claim for an additional attendant allowance after his 1988 and
1998 surgeries. It explained that the medical evidence did not support that he was totally
incapacitated requiring attendant services. OWCP added that appellant was returned to work
after each surgery, eventually using a wheelchair, until his retirement in 1999. It also added that
a February 16, 1990 medical report, which stated that his left upper extremity impairment would
adversely affect mobility as well as self-care status, did not address the issue of disability for
work or the need for attendant services.

2

In February 1989 OWCP telephoned the surgeon’s office to find out if appellant still needed an attendant. The
surgeon replied that appellant needed an attendant through February 28, 1989 and would return to work on
March 6, 1989.
3

The period of the award was February 19, 1990 through September 15, 1992.

4

The period of the award was January 31, 1998 through September 12, 1999.

2

OWCP asked appellant to submit supportive medical evidence contemporaneous with the
periods for which he was claiming total disability for work and the need for full-time attendant
services. It also asked him to provide his current physician’s review of the case record and wellreasoned opinion, based on objective findings from the record, that he was totally disabled for
work and required the full-time services of an attendant. “This report should specifically outline
why the services were needed, and for which medical conditions the services were for at the time
and should be well reasoned.”
On August 4, 2011 appellant corrected one date of examination and explained that he
needed more than four hours for a certain medical appointment.
On October 14, 2011 Dr. Martin B. Wice, a Board-certified physiatrist, related
appellant’s history and findings on examination. He offered the following assessment:
“In summary, [appellant] has persistent late effects of his polio. He has further
compromise from his rotator cuff tears and C8 to T1 radiculopathies. [Appellant]
now has quadriparesis with no functional leg control. He is not a functional
ambulator. [Appellant] needs an electric wheelchair because of his compromised
arms and legs. He needs to drive with hand controls. [Appellant] also needs
assistance with his transfers and lower body dressing. His wife has been his
attendant on a progressive basis since 1992 and will need to continue in this role.
As noted in my February 19, 1990 report, [appellant’s] loss of upper extremity
function has adversely affected his mobility and self-care status.”5
In a March 14, 2012 decision, OWCP denied appellant’s leave buyback claim for 864
hours. It approved an additional five hours of leave buyback based on the corrected date of one
examination and on appellant’s explanation that he needed more than four hours for a certain
medical appointment. OWCP denied leave buyback for 16 hours for meetings with doctors and
counsel as part of his third-party settlement. It also denied leave buyback for periods covered by
schedule awards. OWCP explained that appellant could not receive compensation for disability
during the period of a schedule award regardless of any offset to absorb a third-party surplus.
OWCP also denied appellant’s claim for an additional attendant allowance. It found that
the file was devoid of any evidence that ongoing attendant services were necessary after recovery
from appellant’s 1988 left shoulder surgery until his right shoulder surgery in 1998. OWCP
noted that appellant recovered from his right shoulder surgery such that he reached maximum
medical improvement on July 31, 1998. It found that the file was devoid of any evidence that
ongoing attendant allowances were necessary after that date.
OWCP added that there was no evidence that these services were necessary on a full-time
basis or that appellant paid his wife $327,850.00 for such services. It advised appellant that if
attendant services were required for some period after January 1999, they could be authorized,
when appropriate, and expenses paid directly to the provider but not to his spouse.
5

In his 1990 report, Dr. Wice noted that appellant’s left shoulder pain prevented him from carrying heavy
suitcases and crutch-walking more than one and a half blocks. He found that appellant had a 3.25 percent
impairment of his left upper extremity due to pain and a 7 percent impairment due to loss of motion.

3

On appeal, appellant argues that his schedule award in 2000 did not begin on the proper
date. He disagrees with the disallowance of 16 hours of leave buyback for travel and
examination conducted in association with his third-party settlement. Appellant argues that
OWCP should have allowed him to elect between schedule award compensation and
compensation for disability. He argues that the third-party settlement effectively meant that
OWCP did not pay his schedule awards. Appellant argues that his employer approved the 1,829
hours of sick leave claimed.
Appellant adds that his arms were his means of ambulation and allowed him to be
functionally independent but were both impaired by his employment injuries. He suggested that
his use of a wheelchair coupled with the impairment of his upper extremities was well within the
criteria for granting the attendant allowance. Appellant again argues Dr. Wice’s statement that
his upper extremity impairment would adversely affect self-care status, and that his wife had
been his attendant since 1992 and would continue in that role. He notes the testimony of
Dr. Jacquelin Perry, a Board-certified orthopedic surgeon.6 Appellant adds that being able to
return to work did not preclude the need for attendant services. He suggests that he has been in
continuous need of his wife’s attendant services since 1992, and therefore the change of
regulations in January 1999 did not apply to his case.
LEGAL PRECEDENT -- ISSUE 1
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.7 “Disability” means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.8
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his claim by the weight of the evidence,9 including that he sustained an injury in the
performance of duty and that any specific condition or disability for work for which he claims
compensation is causally related to that employment injury.10
6

In her 1993 deposition, Dr. Perry indicated that the appropriate guidelines for management of rotator cuff tears
in crutch-ambulatory polio patients was to operate on their rotator cuffs and leave them nonambulatory for one year
in the hope that they heal enough to take the stress of supporting body weight again. She noted that appellant’s left
shoulder surgery “didn’t totally solve the problem,” he still had pain when she first saw him in October 1992, but he
was ambulatory and he could use his left upper extremity. Dr. Perry explained that raising the arm would cause
pain, “so you keep it low.” It was her opinion that the bilateral rotator cuff tears would eventually require appellant
to give up his crutches and use a wheelchair. Dr. Perry noted that he currently used a wheelchair some, but she did
not know for what purposes. She recommended that he use a wheelchair immediately to save his shoulders:
“[Appellant] can walk a little around the house, into the bathroom or if he got in a restaurant where his wheelchair
wouldn’t fit, he could walk up to the table or something like that.” Dr. Perry stated that by using a wheelchair,
appellant’s arms could get better by not pushing and pulling all the time.
7

5 U.S.C. § 8102(a).

8

20 C.F.R. § 10.5(f).

9

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

10

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

The claimant must submit a rationalized medical opinion that supports a causal
connection between the claimed disability for work and the employment injury. The medical
opinion must be based on a complete factual and medical background with an accurate history of
the employment injury, and must explain from a medical perspective how the claimed disability
for work is related to the injury.11
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.12
Under 5 U.S.C. § 8132 a claimant is obligated to reimburse the United States out of any
third-party recovery for any disbursements made by the United States to the claimant or on the
claimant’s behalf, except for continuation of pay. Where there is a recovery surplus, all expenses
incurred by the claimant as a result of his injury must be set against that surplus, such that he
would not be entitled to any workers’ compensation benefits until the surplus was exhausted.13
ANALYSIS -- ISSUE 1
OWCP denied wage-loss compensation for 864 hours claimed from 1988 to 1998. As
OWCP explained, the medical evidence must establish that appellant was disabled from his
position as a supervisory internal revenue agent on the particular dates claimed, and must also
establish that this disability was due to the accepted employment injuries and not some other
medical condition. Having been advised of his burden of proof, the Board finds that appellant
did not submit sufficient rationalized medical opinion evidence necessary to establish the
element of causal relationship.
OWCP has well explained that travel expenses and time missed from work for meetings
with doctors and counsel as part of appellant’s third-party settlement should have been covered
by the settlement agreement. The Board can find no legal authority that would permit appellant
to receive a schedule award or compensation for wage loss until his third-party surplus was
exhausted. Indeed, section 8132 makes clear that appellant, having received money in
satisfaction of third-party liability for his injury, shall refund to the United States the amount of
compensation paid and shall credit any surplus on future payments of compensation payable to
him for the same injury. This section makes no distinction between compensation for permanent
impairment and compensation for wage loss. Appellant could receive neither until the surplus
was exhausted. The fact that the employer authorized sick leave is immaterial. A claimant may
use leave, of course, to cover his absence from work during the period of a schedule award or the
period covered by a third-party recovery surplus. He may not receive compensation for wageloss during those same periods.

11

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

12

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

13

Larry S. Hedgepath, Docket No. 97-2064 (issued April 21, 1999).

5

The Board finds that appellant has not met his burden to establish that his accepted
employment injuries caused the 864 hours of disability claimed. The Board will therefore affirm
OWCP’s March 14, 2012 decision on that issue.
LEGAL PRECEDENT -- ISSUE 2
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty the services, appliances and supplies prescribed
or recommended by a qualified physician that the Secretary of Labor considers likely to cure,
give relief, reduce the degree or the period of any disability or aid in lessening the amount of any
monthly compensation.14 OWCP has broad discretionary authority in determining whether the
particular service, appliance or supply is likely to affect the purposes specified in FECA.15 The
only limitation on OWCP’s discretionary authority is that of reasonableness.16 Abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.17
Section 8111 of FECA provides that the Secretary of Labor may pay an employee who
has been awarded compensation an additional sum of not more than $1,500.00 a month, as the
Secretary considers necessary, when the Secretary finds that the service of an attendant is
necessary constantly because the employee is totally blind, or has lost the use of both hands or
both feet, or is paralyzed and unable to walk, or because of other disability resulting from the
injury making him so helpless as to require constant attendance.18
OWCP will pay for the services of an attendant up to a maximum of $1,500.00 per
month, where the need for such services has been medically documented. In the exercise of the
discretion afforded by 5 U.S.C. § 8111(a), the Director has determined that, except where
payments were being made prior to January 4, 1999, direct payments to the claimant to cover
such services will no longer be made. Rather, the cost of providing attendant services will be
paid under section 8103 of FECA, and medical bills for these services will be considered under
20 C.F.R. § 10.801. This decision is based on the following factors:
“(a) The additional payments authorized under section 8111(a) should not be
necessary since [OWCP] will authorize payment for personal care services under
5 U.S.C. § 8103, whether or not such care includes medical services, so long as
the personal care services have been determined to be medically necessary and are
14

5 U.S.C. § 8103(a).

15

See Marjorie S. Geer, 39 ECAB 1099 (1988) (OWCP has broad discretionary authority in the administration of
FECA and must exercise that discretion to achieve the objectives of section 8103).
16

Daniel J. Perea, 42 ECAB 214 (1990).

17

Id.

18

5 U.S.C. § 8111(a).

6

provided by a home health aide, licensed practical nurse, or similarly trained
individual.
“(b) A home health aide, licensed practical nurse, or similarly trained individual is
better able to provide quality personal care services, including assistance in
feeding, bathing and using the toilet. In the past, provision of supplemental
compensation directly to injured employees may have encouraged family
members to take on these responsibilities even though they may not have been
trained to provide such services. By paying for the services under section 8103,
[OWCP] can better determine whether the services provided are necessary and/or
adequate to meet the needs of the injured employee. In addition, a system
requiring the personal care provider to submit a bill to [OWCP], where the
amount billed will be subject to [OWCP’s] fee schedule, will result in greater
fiscal accountability.”19
A claimant bears the burden of proof in establishing by competent medical evidence that
he or she requires attendant care within the meaning of FECA. The claimant is not required to
need around-the-clock care, but need only demonstrate a continually recurring need for
assistance in personal matters. The attendant allowance is not intended to pay for the
performance of domestic and housekeeping chores such as cooking, cleaning, doing the laundry
or providing transportation services. It is intended to pay an attendant for assisting the claimant
in personal needs such as dressing, bathing or using the toilet. An attendant allowance is not
granted simply on the request of a disabled claimant or his physician. The need for attendant
care must be established by rationalized medical opinion evidence.20
ANALYSIS -- ISSUE 2
FECA does not state that OWCP shall pay for the service of an attendant. It states that
OWCP may pay for the service of an attendant. It is for OWCP to decide. The Board will not
disturb that decision in the absence of proof that OWCP abused its discretion.
Following appellant’s left shoulder surgery in 1988, OWCP paid an attendant allowance
from October 1988 through February 1989. It does not appear from the contemporaneous
evidence that appellant needed further attendance following his recovery from that surgery.
Indeed, the surgeon indicated that appellant did not need an attendant after February 28, 1989.
And in 1993 Dr. Perry, the orthopedic surgeon, testified that appellant was ambulatory and could
use his left upper extremity, though he would keep it low to avoid pain. The Board finds no
further claim for an attendant allowance until after appellant’s right shoulder surgery in 1998.
OWCP paid an attendant allowance from January 1998 to May 1998. Again, it does not appear
that appellant sought authorization for further attendance until he requested an allowance
beginning in April 2003.
19

20 C.F.R. § 10.314; see Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability
Cases, Chapter 2.812.7 (March 2010) (any attendant allowance approved prior to January 1999 will continue to be
paid to the claimant until the need for the attendant ceases).
20

Thomas Lee Cox, 54 ECAB 509 (2003).

7

By that time, regulations no longer permitted an allowance for services provided by
appellant’s wife. Once appellant understood how the law had changed, he claimed an allowance
for his wife’s services continuing, unbroken, from the services authorized in 1998, which, if
established, would permit him to avoid the change in the law.
But the need for those continuing services was not established. Appellant emphasized the
statement of Dr. Wice, the physiatrist, that loss of upper extremity function would adversely
affect his self-care status. Dr. Wice made that observation in 1990 as a final note to appellant’s
impairment rating. He did not elaborate on the nature and extent of self-care affected and did not
address whether appellant needed an attendant.
In 2011 Dr. Wice stated that appellant currently needed assistance with his transfers and
lower body dressing. He attributed this not only to persistent late effects of appellant’s polio and
compromise from his rotator cuff tears, but to C8 to T1 radiculopathies and quadriparesis with no
functional leg control. OWCP did not accept appellant’s claim for polio or C8-T1
radiculopathies or quadriparesis. Dr. Wice did not discuss whether it was the compromise from
rotator cuff tears or these other noninjury-related medical conditions that were the operative
factor affecting appellant’s current self-care status. He did not report that appellant’s upper
extremity impairments had worsened. Dr. Wice did not report that the 1987 work injury had
rendered appellant so helpless that he required his wife’s constant attendance to assist in personal
needs.
Dr. Wice noted that appellant’s wife had been his attendant since 1992, but again he did
not elaborate. He did not describe with any specificity what assistance the wife provided in
1992, or from 1992 to 1998, or from 1998 to 2003. Dr. Wice did not explain the progression or
how the need for assistance was the result of the accepted work injury. Dr. Perry indicated in
1993 that appellant was ambulatory and could use his left upper extremity. She advised that he
could walk a little around the house, into the bathroom or to the table in a restaurant if his
wheelchair would not fit. Dr. Wice did not review this evidence and did not explain how the
functionality that Dr. Perry described was consistent with the notion that appellant’s work injury
had rendered him so helpless in 1992 that he required his wife’s constant attendance to make
transfers and dress his lower body.
Dr. Wise’s opinion on the need for an attendant is vague. It does not appear that he did
anything more than briefly repeat what appellant had told him. Given the absence of a wellreasoned medical opinion, the Board finds that OWCP did not abuse its discretion in denying
appellant’s request for an additional attendant allowance. The Board will affirm OWCP’s
March 14, 2012 decision on that issue.
Appellant argues that his arms were his means of ambulation and allowed him to function
independently, but both were impaired by his employment injuries. The record shows this to be
the case, but the issue to be resolved is more specific than that. The issue is whether the
accepted work injuries rendered him so helpless that he could not transfer or dress his lower
body beginning in July 1992, or from 1992 to 1998, or from 1998 and continuing. The issue is
whether any need for an attendant after the 1999 change in the regulations was the direct and
natural consequence of the accepted upper extremity impairments or rather was occasioned by
the other medical conditions Dr. Wice noted in his 2011 report. Appellant offers his opinion:

8

the impairments coupled with the wheelchair should be sufficient. As the Board explained
earlier, an attendant allowance is not granted simply on the request of a disabled claimant or his
physician. The need for attendant care must be established by rationalized medical opinion
evidence and the medical opinion evidence is such that the Board can find no abuse of OWCP’s
broad discretion in the matter.
Appellant takes issue with the schedule award he received in 2000, specifically, with the
date of maximum medical improvement. That issue is not before the Board on this appeal. If
appellant disagrees with that OWCP’s January 25, 2000 decision, he may follow the appeal
rights attached thereto.
Appellant may submit new evidence with a written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that OWCP properly denied compensation for 864 hours of claimed
disability for work. The Board also finds that OWCP did not abuse its discretion in denying an
additional attendant allowance.
ORDER
IT IS HEREBY ORDERED THAT the March 14, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 3, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

